Case 6:20-cv-00024-NKM Document 56 Filed 04/29/20 Page 1 of 1 Pageid#: 1324



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                          LYNCHBURG DIVISION


 LEAGUE OF WOMEN VOTERS OF VIRGINIA,                       Action No: 6:20cv00024
 et al.                                                    Date: April 29, 2020
 vs.                                                       Judge: Norman K. Moon
                                                           Court Reporter: Judy Webb
 VIRGINIA STATE BOARD OF ELECTIONS, et
 al.                                                       Deputy Clerk: Arlene Little



 Plaintiff Attorney(s)                            Defendant Attorney(s)
 Davin M. Rosborough                              J. Christian Adams
 Eden Heilman                                     Graven Winslow Craig
                                                  Patrick C. Henry, II
                                                  Carol L. Lewis
                                                  Michelle S. Kallen
                                                  Jonathan Lienhard
                                                  Heather H. Lockerman
                                                  Christopher Marston
                                                  Katherine McNight
                                                  Michael O’Neill
                                                  Patrick Woods



                                    LIST OF WITNESSES

 PLAINTIFF/GOVERNMENT:                                DEFENDANT:
 1.                                                   1.



PROCEEDINGS:
Parties present by telephone for status conference.




Time in Court:    4:00 p.m. – 4:15 p.m. (15 minutes)
